Citation Nr: 0605597	
Decision Date: 02/28/06    Archive Date: 03/01/06	

DOCKET NO.  04-03 176A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date prior to December 18, 
2001, for service connection for allergic rhinitis. 

2.  Entitlement to an effective date prior to December 18, 
2001, for service connection for pseudofolliculitis barbae. 

3.  Entitlement to service connection for right wrist and 
hand disability. 

4.  Entitlement to service connection for a lumbar spine 
disability. 

5.  Entitlement to service connection for a cervical spine 
disability. 

6.  Entitlement to service connection for gastroesophageal 
reflux disease. 

7.  Entitlement to service connection for ulcers. 

8.  Entitlement to service connection for hepatitis B. 

(The issue of entitlement to additional compensation for 
dependents is the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's spouse


ATTORNEY FOR THE BOARD

Milo H. Hawley, Senior Counsel


INTRODUCTION

The veteran retired in December 1990 after more than 20 years 
of active service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.

The issues of entitlement to service connection for right 
wrist and hand disability, lumbar spine disability, cervical 
spine disability, gastroesophageal reflux disease, ulcers, 
and hepatitis B, are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
you if further action is required on your part.


FINDINGS OF FACT

1.  The veteran's initial claim for service connection for 
allergic rhinitis was received on December 18, 2001; service 
connection for allergic rhinitis was granted effective 
December 18, 2001.

2.  The veteran's initial claim for pseudofolliculitis barbae 
was received on December 18, 2001; service connection for 
pseudofolliculitis barbae was granted effective December 18, 
2001. 


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to December 18, 
2001, for service connection for allergic rhinitis have not 
been met.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.400(b)(2) (2005).

2.  The criteria for an effective date prior to December 18, 
2001, for service connection for pseudofolliculitis barbae 
have not been met.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.400(b)(2).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On December 18, 2001, the veteran's initial claim for service 
connection for allergic rhinitis and pseudofolliculitis 
barbae was received.  The effective date of an award of 
disability compensation is the date following separation from 
service or date entitlement arose if the claim was received 
within one year after separation from service; otherwise, the 
date of receipt of claim, or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2).  

At page 16 of the December 2005 personal hearing before the 
undersigned, the veteran offered testimony relating to the 
issues or earlier effective dates for service connection for 
allergic rhinitis and pseudofolliculitis barbae.  Neither 
this testimony nor any other evidence of record provides any 
indication that the veteran filed a claim for service 
connection for allergic rhinitis and pseudofolliculitis 
barbae prior to December 18, 2001.  All of the evidence 
indicates that the veteran's initial claim for service 
connection for allergic rhinitis and pseudofolliculitis 
barbae was received on December 18, 2001, more than one year 
following his discharge from service in December 1990.  
Therefore, a preponderance of the evidence is against a 
finding that the veteran filed claims for service connection 
for allergic rhinitis and pseudofolliculitis barbae prior to 
December 18, 2001.

In this case, the earliest date which may be assigned as the 
effective date for an award of service connection for 
allergic rhinitis and pseudofolliculitis barbae, based upon 
an initial application for service connection received more 
than one year following discharge from service is December 
18, 2001, the date the veteran submitted his initial 
application claiming service connection for allergic rhinitis 
and pseudofolliculitis barbae.  This is the date that has 
been assigned.  Accordingly, a preponderance of the evidence 
is against an earlier effective date.  38 C.F.R. 
§ 3.400(b)(2).  

Veterans Claims Assistance Act

The United States Court of Appeals for Veterans Claims 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a Veterans Claims Assistance Act 
of 2000 (VCAA) notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In the present case, following the veteran's 
application received on December 18, 2001, he was provided 
VCAA notice relating to his claims for service connection by 
official letter dated in February 2002.  The initial AOJ 
decision was made in July 2002.  Therefore, the notice was 
timely.

The Court's decision in Pelegrini, held, in part, that a VCAA 
notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), must be provided to the veteran prior to 
adjudication of the claim and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that they will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.

In this case, the Board concludes that the aforementioned 
letter contained all of the elements necessary to comply with 
Pelegrini.  The letter informed the veteran of the evidence 
that he needed to submit, advising him that he should send 
information describing the additional evidence or the 
evidence itself.  This effectively informed him that he 
should provide any evidence in his possession that pertains 
to the claim.  VA's General Counsel has concluded that, if, 
in response to notice of its decision on a claim for which VA 
has already given the § 5103(a) notice, VA receives a notice 
of disagreement that raises a new issue, § 7105(d) requires 
VA to take proper action and issue a statement of the case if 
the disagreement is not resolved, but § 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue.  VAOPGCPREC 
8-2003 (Dec. 22, 2003).  This is the situation in this case 
where we have a February 2002 § 5103(a) notice to the veteran 
that relates to establishing service connection for allergic 
rhinitis and pseudofolliculitis barbae, but we do not have a 
separate § 5103(a) notice following the RO's grant of service 
connection and the veteran's notice of disagreement raising 
the downstream issue of an earlier effective date for the 
grant of service connection for allergic rhinitis and 
pseudofolliculitis barbae.  With consideration of the opinion 
of the General Counsel, a second § 5103(a) notice regarding 
the downstream issue of an earlier effective date for service 
connection is not required.  Further, the veteran was 
provided with VCAA implementing regulations in the January 
2004 statement of the case. 

The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices.  He had been given ample time to 
respond to the statement of the case, as well as the letter, 
and has offered testimony at a personal hearing.  There is no 
indication that any additional evidence may be developed with 
respect to these issues.  Thus, the Board finds that the VA 
has satisfied the duty to notify and assist the veteran in 
accordance with the VCAA.

ORDER

An effective date earlier than December 18, 2001, for service 
connection for allergic rhinitis is denied.

An effective date earlier than December 18, 2001, for service 
connection for pseudofolliculitis barbae is denied.


REMAND

During the veteran's personal hearing, held before the 
undersigned in December 2005, the veteran testified at pages 
3, 4, 5, 7, 10, 14, 15, and 17, regarding post service 
treatment he had received at Willford Hall Medical Center at 
Kelly Air Force Base in Texas immediately following his 
service and treatment that he began to receive at a VA 
facility in Tallahassee, Florida, beginning in 1996.  The 
record indicates that some post service records relating to 
treatment at Kelly Air Force Base have been obtained, but it 
is unclear if all such records have been obtained.  The 
record also indicates that VA treatment records from 
September 1999 until the present have been obtained, but not 
before.

The report of an April 2002 VA orthopedic examination 
indicates that the examiner offered an opinion that the 
veteran had a muscle ligamentous sprain in service.  The 
examiner indicated that the veteran continued to have some 
mild symptomatology and that the veteran's wrist continued to 
have some intermittent difficulty.  Although this report 
appears to indicate that there may be some current disability 
involving the veteran's lumbar spine and right wrist, the 
nature of such disability remains unclear.  

In light of the above, the appeal is REMANDED for the 
following:

1.  After obtaining any necessary 
release, request copies of all records 
relating to treatment of the veteran at 
the Willford Hall Medical Center at Kelly 
Air Force Base in Texas, from December 
1990 to 1996.

2.  Request copies of all records 
relating to treatment of the veteran at 
VA medical facilities in Gainesville, 
Lake City, and Tallahassee, Florida, from 
1996 to September 1999.

3.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an orthopedic 
examination to determine the existence 
and etiology of any currently manifested 
lumbar spine or right wrist disorders 
which may be present.  All indicated 
studies and tests should be performed.  
The claims file must be made available to 
the examiner for review and the 
examination report should reflect that 
such review is accomplished.  The 
examiner must express an opinion as to 
whether it is more likely than not (i.e., 
probability greater than 50 percent), as 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
that the veteran currently has any 
chronic lumbar spine or right wrist and 
hand disorders; relevant diagnoses should 
be documented.  If the examiner 
determines that the veteran currently has 
lumbar spine or right wrist and hand 
disorders, the examiner is requested to 
express an opinion as to whether it is 
more likely than not (i.e., probability 
greater than 50 percent), as least as 
likely as not (i.e., probability of 
50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
that any currently identified lumbar 
spine or right wrist and hand disorders 
are related to the veteran's service.  A 
complete rationale for all opinions 
offered should be provided.  

4.  Thereafter, readjudicate the issues 
remaining on appeal, with consideration 
of all additional evidence.  Any further 
development deemed necessary should also 
be completed.  If any determination 
remains unfavorable to the veteran, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case and afforded the appropriate 
opportunity to respond thereto. 

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action unless otherwise 
informed.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	M. SABULSKY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


